236 S.W.3d 704 (2007)
James R. SCOTT, Respondent,
v.
Chelsea M. SCOTT, Appellant.
No. WD 68083.
Missouri Court of Appeals, Western District.
November 6, 2007.
Kenneth C. Hensley, Raymore, MO, for appellant.
Christopher C. Fink, Cameron, MO, for respondent.
Before HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
Chelsea M. Scott appeals from the trial court's judgment, which awarded joint physical and legal custody of her minor daughter to both her and her former husband, James R. Scott. The judgment also awarded James Scott primary physical placement of the minor child and placement on alternating weekends, holidays, and a several weeks during the summer to Chelsea Scott. Chelsea Scott seeks relief, claiming the trial court's judgment must be reversed because it lacks statutorily required findings, was based on insufficient evidence, and was against the weight of the evidence. The claim concerning the form of the judgment was not preserved, the judgment was not against the weight of the evidence, and the trial had sufficient evidence to reach the judgment.
The judgment of the trial court is, therefore, affirmed. Rule 84.16(b).